Case:16-01197-EEB Doc#:39 Filed:03/09/20 Entered:03/09/20 17:09:21 Pagel of 3

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:
Case No. 14-16938 EEB
LAKEVIEW DEVELOPMENT Chapter 7
CORPORATION,
Debtor.

 

JOI A. LOFSTEDT,
Chapter 7 Trustee,

VS.

UBS FINANCIAL SERVICES, INC.
AS CUSTODIAN FOR THE BENEFIT
OF DAVID M. SUMMERS IRA, and
DAVID M. SUMMERS IRA,

Adversary Proceeding No. 16-1197 EEB

Plaintiff,

Defendants.

eee a ee ee ee ee eee ee Lee ee ee ee ee

 

 

DEFENDANT’S URGENT REQUEST FOR AN ORDER

 

The Defendant, DAVID M. SUMMERS IRA ("Defendant"), by and through the

undersigned attorney, hereby submits Defendant's Urgent Request for an Order, as follows:

1.

2.

A Motion to Dismiss was filed by Defendant almost one year ago, on March 22, 2019.
The Trustee filed her Response on April 19, 2019.

Defendant filed its Reply on April 26, 2019.

The issues raised in Defendant's Motion to Dismiss were ripe for a decision by this Court

beginning April 26, 2019.

Page 1 of 3
Case:16-01197-EEB Doc#:39 Filed:03/09/20 Entered:03/09/20 17:09:21 Page2 of 3

10.

11.

During the last 10 % months, representatives of Defendant have made numerous inquiries
with this Court's Staff, and the Deputy Clerk of the Bankruptcy Court, about the delays
associated with obtaining a ruling on Defendant's pending motion.

Each time, Defendant's representatives were informed that nothing further was required on
the part of Defendant, and that the matter was solely within the purview of Judge Brown.
Beginning with the opening of trading at 7:30 a.m. today, the principal U.S. Stock Market
experienced its largest single day drop in U.S. History.

Despite diligent and repeated efforts beginning at approximately 7:00 a.m. this morning,
Defendant has been prohibited by UBS Financial from any trading whatsoever in this IRA
Account held at UBS Financial.

Defendant and the beneficiary of this account were informed on multiple occasions today
by representatives of UBS Financial that no trading whatsoever in the Defendant's
Retirement Account would be permitted, because of the long standing pending litigation
proceeding that has defied resolution.

Pleas from the Defendant to allow at least some trading, while preserving the amount in
dispute, which comprises only a portion of the IRA Account held by UBS Financial, were
summarily dismissed.

Delays association with resolution of this matter have prejudiced the Defendant, and the
beneficiary of this Retirement Account, and have caused, and are likely to continue to
cause, irreparable damage, thereby threatening the beneficiary's available income during

the beneficiary's future retirement.

Page 2 of 3
Case:16-01197-EEB Doc#:39 Filed:03/09/20 Entered:03/09/20 17:09:21 Page3 of 3

WHEREFORE, Defendant, DAVID M. SUMMERS IRA, respectfully requests an Order
from this Court on its pending Motion to Dismiss, so that this matter can proceed towards some
final resolution.

Dated: March 9, 2020 Respectfully submitted,

/s/ David M. Summers

David M. Summers, Reg. No. 13488
4401 South Quebec St., Ste. 100
Denver, Colorado 80237

(303) 220-5420

dsummerslawa gmail.com

Attorney for Defendant,

David M. Summers IRA

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY on this 9" day of March, 2020, a true and correct copy of the
foregoing Defendant's Urgent Motion for an Order was served via PACER and/or United
States Mail, first-class postage pre-paid thereon, and addressed to the parties identified below:

Daniel A. Hepner, Esq.

Aaron J. Conrardy, Esq.
Attorneys for Trustee

1660 Lincoln Street, Suite 2200
Denver, CO 80264
2oeonerasww-legal.com
acunrarcy 2 sww-legal.com

 

 

Aaron J. Conrardy, Esq.
Wadsworth Warner Conrardy, P.C.
2580 West Main St., Suite 200
Littleton, Colorado 80120

UBS Financial Services, Inc.

As Custodian for the Benefit of
David M. Summers IRA

c/o Brian H. Meldrum, Esq.
Kaplan Johnson Abate & Bird LLP
710 West Main Street, Suite 400
Louisville, Kentucky 40202

/s/ David M. Summers
David M. Summers

Page 3 of 3
